Citation Nr: 1641758	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 








INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1978 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2009 and February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this matter was subsequently transferred to the RO in Los Angeles, California.  

The Veteran requested a Travel Board hearing, but he withdrew his hearing request in a September 2016 statement.  38 C.F.R. § 20.704(e).

In September 2016, the Veteran revoked representation by Disabled American Veterans.  38 C.F.R. § 14.631(f)(1).  He is currently unrepresented.


FINDING OF FACT

In October 2015, prior to the promulgation of a decision, the Veteran requested withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his entire appeal via an October 2015 written statement and, hence, there are no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal involving the issue of entitlement to service connection for erectile dysfunction is dismissed.

The appeal involving the issue of entitlement to service connection for a bilateral shoulder disorder is dismissed.

The appeal involving the issue of entitlement to service connection for GERD is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


